United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 10-2782
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Western
                                         * District of Missouri.
Carlos Humberto Herrera,                 *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 30, 2010
                                 Filed: December 08, 2010
                                  ___________

Before LOKEN, MURPHY, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       After Carlos Herrera pleaded guilty to possessing with intent to distribute at
least 100 kilograms of a mixture or substance containing marijuana, the district court1
sentenced him to 80 months in prison and 5 years of supervised release. This appeal
followed in which counsel seeks leave to withdraw and has filed a brief under Anders
v. California, 386 U.S. 738 (1967). Herrera has filed a supplemental brief.




      1
        The Honorable Gregory Kays, United States District Court for the Western
District of Missouri.
       The written plea agreement in this case contains an appeal waiver, and we will
enforce it: the transcript of Herrera’s plea hearing shows that his plea was knowing,
voluntary, and entered into with full knowledge of the appeal waiver; the arguments
raised on appeal fall within the scope of the waiver; and enforcing the waiver would
not cause a miscarriage of justice. See United States v. Andis, 333 F.3d 886, 889-92
(8th Cir. 2003) (en banc).

       Finally, having reviewed the record independently pursuant to Penson v. Ohio,
488 U.S. 75, 80 (1988), we find no nonfrivolous issues for appeal outside the scope
of the appeal waiver. Accordingly, we dismiss this appeal, and we grant counsel’s
motion to withdraw, subject to counsel informing Herrera about procedures for
seeking rehearing or filing a petition for certiorari.
                        ______________________________




                                         -2-